Case 2:17-cv-08937-DMG-FFM Document 121 Filed 02/06/20 Page 1 of 3 Page ID #:1737



   1   Eric A. Buresh (pro hac vice)               Joseph R. Taylor (SBN 129933)
   2   eric.buresh@eriseip.com                     jtaylor@fkks.com
       Adam P. Seitz (pro hac vice)                Jeremy S. Goldman (SBN 306943)
   3   adam.seitz@eriseip.com                      jgoldman@fkks.com
       Clifford T. Brazen (pro hac vice)           Matthew Samet (SBN 311865)
   4   cliff.brazen@eriseip.com                    msamet@fkks.com
   5   Chris R. Schmidt                            FRANKFURT KURNIT KLEIN & SELZ,
       chris.schmidt@eriseip.com                   P.C.
   6   Erise IP, P.A.                              2029 Century Park East, Suite 1060
       7015 College Blvd.                          Los Angeles, California 90067
   7
       Suite 700                                   Telephone: (310) 579-9600
   8   Overland Park, KS 66211                     Facsimile: (347) 438-2156
       Phone: (913) 777-5600
   9   Facsimile: (913) 777-5601                   Attorneys for Defendants Cloud Imperium
  10                                               Games Corp. and Roberts Space Industries
       Ben M. Davidson (Cal. Bar. No. 181464)      Corp.
  11   ben@dlgla.com
       Davidson Law Group, a Law Corporation
  12
       4500 Park Granada Boulevard, Suite 202
  13   Calabasas, CA 91302
       Telephone: (818) 918-4622
  14   Facsimile: (310) 473-2941
  15
       Attorneys for Plaintiff Crytek GmbH
  16
                         IN THE UNITED STATES DISTRICT COURT
  17
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
  18
                                           WESTERN DIVISION
  19
       CRYTEK GMBH,                   )            Case No. 2:17-cv-08937-DMG-FFM
  20                                  )
                          Plaintiff,  )            JOINT STIPULATION TO
  21                                  )
                v.                    )            CONTINUE HEARING ON
  22                                  )            PLAINTIFF’S MOTION FOR
       CLOUD IMPERIUM GAMES CORP. )                VOLUNTARY DISMISSAL
  23   and ROBERTS SPACE INDUSTRIES )
       CORP.,                         )
  24                                  )            [Filed concurrently with Proposed
                          Defendants. )            Order]
  25                                  )
                                      )
                                                   Judge: Hon. Dolly M. Gee
  26
  27
  28

         JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF’S
                   MOTION FOR VOLUNTARY DISMISSAL
Case 2:17-cv-08937-DMG-FFM Document 121 Filed 02/06/20 Page 2 of 3 Page ID #:1738



   1          Plaintiff CRYTEK GMBH (“Plaintiff”) and Defendants CLOUD IMPERIUM
   2 GAMES CORP. and ROBERTS SPACE INDUSTRIES CORP. (“Defendants”) by
   3 and through their counsel of record, hereby agree and stipulate as follows:
   4          1.   Plaintiff’s Motion for Voluntary Dismissal is presently set for hearing on
   5 February 7, 2020 (ECF No. 97) (the “Motion”).
   6          2.   During a status conference with the Court on January 10, 2020, the
   7 Court directed the parties to meet and confer to try to resolve the Motion without
   8 Court intervention and to promptly notify the Court if they were successful.
   9          3.   As requested by the Court, the parties have been working to resolve the
  10 Motion, have made significant progress, and believe they are close to reaching a
  11 resolution of the Motion.
  12          4.   In light of the above, the parties jointly request that the hearing set for
  13 February 7, 2020 be continued to February 21, 2020 or to such later date set by the
  14 Court.
  15          5.   The parties will promptly notify the Court if and when they resolve the
  16 Motion prior to the rescheduled hearing.
  17
       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  18
  19 DATED: February 6, 2020                  ERISE IP, P.A.

  20                                           /s/ Clifford T. Brazen
  21                                             Clifford T. Brazen
                                                 Phone: (913) 777-5600
  22                                             cliff.brazen@eriseip.com
  23                                             Attorneys for Plaintiff CRYTEK GMBH

  24
  25 DATED: February 6, 2020                  FRANKFURT KURNIT KLEIN & SELZ P.C.

  26                              /s/ Jeremy S. Goldman
  27                                Jeremy S. Goldman
                                    Phone: (310) 579-9611
  28                                 1
          JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF’S
                    MOTION FOR VOLUNTARY DISMISSAL
Case 2:17-cv-08937-DMG-FFM Document 121 Filed 02/06/20 Page 3 of 3 Page ID #:1739



   1                                       jgoldman@fkks.com
   2                                       Attorneys for Defendants CLOUD
                                           IMPERIUM GAMES CORP. and
   3                                       ROBERTS SPACE INDUSTRIES CORP
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                              2
         JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF’S
                   MOTION FOR VOLUNTARY DISMISSAL
